                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                      AT GREENEVILLE

      UNITED STATES OF AMERICA                              )
                                                            )
      v.                                                    )               No. 2:16-CR-030
                                                            )
      ANGIE MICHELLE RUCKER                                 )

                                   MEMORANDUM AND ORDER

             Now before the Court is the defendant’s pro se 18 U.S.C. § 3582(c)(1)(A)(i) motion

      for compassionate release, as supplemented. [Docs. 429, 432 ex. A]. The United States

      has responded in opposition to the motion [doc. 447] and the defendant has not replied

      within the time allowed by this court’s Local Rules. For the reasons that follow, the motion

      will be denied.

                                         I.      BACKGROUND

             In February 2017, this Court sentenced the defendant to a 97-month term of

      imprisonment for conspiring to distribute and possess with the intent to distribute

      methamphetamine. The defendant is presently housed at FMC Lexington with a projected

      release date of January 25, 2023. See Bureau of Prisons, https://www.bop.gov/inmateloc/

      (last visited October 28, 2020). She now seeks compassionate release based on post-

      offense rehabilitation, the COVID-19 pandemic, and various health conditions including

      diabetes, hypertension, and asthma.1


  1
    The motion also asks for “a transfer to home confinement to complete the remainder of my sentence,” citing
  The Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136, 134 Stat. 281
  (2020), and a 2020 memorandum issued by Attorney General William Barr. By order entered May 7, 2020,
  the Court explained that neither the CARES Act nor the Barr Memorandum grant any authority to the
  judiciary. [Doc. 430].


Case 2:16-cr-00030-RLJ-MCLC Document 450 Filed 10/30/20 Page 1 of 7 PageID #: 3275
                                     II.    DISCUSSION

        Section 3582(c)(1)(A)(i) allows district courts to consider prisoner motions for

  sentence reduction upon a finding of “extraordinary and compelling reasons.” That statute,

  as amended by the First Step Act of 2018, provides in relevant part:

        [T]he court, upon motion of the Director of the Bureau of Prisons [“BOP”], or
        upon motion of the defendant after the defendant has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a
        motion on the defendant’s behalf or the lapse of 30 days from the receipt of
        such a request by the warden of the defendant’s facility, whichever is earlier,
        may reduce the term of imprisonment (and may impose a term of probation or
        supervised release with or without conditions that does not exceed the unserved
        portion of the original term of imprisonment), after considering the factors set
        forth in section 3553(a) to the extent that they are applicable, if it finds that—

            (i) extraordinary and compelling reasons warrant such a reduction ... and
            that such a reduction is consistent with applicable policy statements issued
            by the Sentencing Commission....

   18 U.S.C. § 3582(c)(1)(A). Prior to the First Step Act, a motion for compassionate release

   could only be brought by the BOP Director, not a defendant.               See 18 U.S.C. §

   3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow a defendant

   to file a motion for compassionate release after first asking the BOP to file such a motion

   on his behalf. See, e.g., United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020). Beyond

   this change, the statute still applies the same requirements to a defendant’s motion for

   compassionate release as previously applied to motions by the BOP Director. See, e.g.,

   United States v. Beck, 425 F. Supp. 3d 573, 578-79 (M.D.N.C. 2019).

          The United States Sentencing Commission has promulgated a policy statement

   regarding compassionate release under § 3582(c), which is found at U.S.S.G. § 1B1.13 and

   the accompanying application notes. See United States v. McGraw, No. 2:02-cr-00018-

                                               2

Case 2:16-cr-00030-RLJ-MCLC Document 450 Filed 10/30/20 Page 2 of 7 PageID #: 3276
   LJM-CMM, 2019 WL 2059488, at *3 (S.D. Ind. May 9, 2019). While that particular policy

   statement has not yet been updated to reflect that defendants (and not just the BOP) may

   move for compassionate release, courts have universally turned to U.S.S.G. § 1B1.13 to

   provide guidance on the “extraordinary and compelling reasons” that may warrant a

   sentence reduction. Id. at *2 (citations omitted).

             As provided in § 1B1.13, consistent with the statutory directive in §

   3582(c)(1)(A)(i), the compassionate release analysis requires several findings. First, the

   Court must address whether “[e]xtraordinary and compelling reasons warrant the

   reduction” and whether the reduction is otherwise “consistent with this policy statement.”

   U.S.S.G. § 1B1.13(1)(A), (3). Second, the Court must determine whether a movant is “a

   danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

   3142(g).” U.S.S.G. § 1B1.13(2). Finally, the Court must consider the § 3553(a) factors,

   “to the extent they are applicable.” U.S.S.G. § 1B1.13.

      A. Exhaustion

             In this case, the record demonstrates that the defendant has previously asked the

   BOP to file a compassionate relief motion on her behalf. [Doc. 432, ex. 1]. Thirty days

   have passed since that request was received by the warden of her facility. [Id.]. The Court

   thus has authority under § 3582(c)(1)(A) to address the instant motion. See Alam, 960 F.3d

   at 832.




                                                3

Case 2:16-cr-00030-RLJ-MCLC Document 450 Filed 10/30/20 Page 3 of 7 PageID #: 3277
      B. Merits

                1. Extraordinary and Compelling Reasons

         The Application Notes to guideline 1B1.13 provide, in material part:

         1. Extraordinary and Compelling Reasons.— ... [E]xtraordinary and
            compelling reasons exist under any of the circumstances set forth below:

         (A) Medical Condition of the Defendant.—

         (i)       The defendant is suffering from a terminal illness (i.e., a serious and
                   advanced illness with an end of life trajectory). A specific prognosis
                   of life expectancy (i.e., a probability of death within a specific time
                   period) is not required. Examples include metastatic solid-tumor
                   cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,
                   and advanced dementia.

         (ii)      The defendant is—

                  (I)     suffering from a serious physical or medical condition,

                  (II)    suffering from a serious functional or cognitive impairment, or

                  (III)   experiencing deteriorating physical or mental health because of
                          the aging process,

         that substantially diminishes the ability of the defendant to provide self-care
         within the environment of a correctional facility and from which he or she is
         not expected to recover.

   U.S.S.G. § 1B1.13 cmt. n.1.

        The defendant has filed BOP medical records in support of her motion. [Doc. 432, ex.

   1]. Based on her documented diagnoses of diabetes, hypertension, and asthma, the United

   States concedes that the defendant has met her burden of showing an “extraordinary and

   compelling reason” for compassionate release. [Doc. 447, p. 9]. The Court’s analysis

   therefore turns to § 3582(c)(1)(A)(i)’s and policy statement 1B1.13’s remaining

   requirements.
                                                  4

Case 2:16-cr-00030-RLJ-MCLC Document 450 Filed 10/30/20 Page 4 of 7 PageID #: 3278
             2. Danger to Any Other Person or to the Community

          The Court concludes that the defendant has not shown that she would not be a

   danger if released at this time. For that reason, her motion must be denied.

          Guideline 1B1.13 provides that compassionate release is only appropriate where

   “the defendant is not a danger to the safety of any other person or to the community, as

   provided in 18 U.S.C. § 3142(g)[.]” U.S.S.G. § 1B1.13(2). Section 3142(g) outlines the

   factors the Court must consider in determining whether a defendant should be detained

   pending trial. Specifically, § 3142(g) provides:

          (g) Factors to be considered.—The judicial officer shall, in determining
          whether there are conditions of release that will reasonably assure the
          appearance of the person as required and the safety of any other person and
          the community, take into account the available information concerning—

          (1) the nature and circumstances of the offense charged, including whether
              the offense is a crime of violence, a violation of section 1591, a Federal
              crime of terrorism, or involves a minor victim or a controlled substance,
              firearm, explosive, or destructive device;

          (2) the weight of the evidence against the person;

          (3) the history and characteristics of the person, including—

               (A) the person’s character, physical and mental condition, family ties,
                   employment, financial resources, length of residence in the
                   community, community ties, past conduct, history relating to drug
                   or alcohol abuse, criminal history, and record concerning
                   appearance at court proceedings; and

               (B) whether, at the time of the current offense or arrest, the person was
                   on probation, on parole, or on other release pending trial,
                   sentencing, appeal, or completion of sentence for an offense under
                   Federal, State, or local law; and

          (4) the nature and seriousness of the danger to any person or the community
          that would be posed by the person’s release.
                                               5

Case 2:16-cr-00030-RLJ-MCLC Document 450 Filed 10/30/20 Page 5 of 7 PageID #: 3279
   18 U.S.C. § 3142(g).

          The Court has considered the above-listed factors and has refamiliarized itself with

   the defendant’s Presentence Investigation Report (“PSR”). [Doc. 204]. The Court has also

   considered the defendant’s BOP SENTRY Report.

          SENTRY shows that the defendant has obtained a GED during her current term of

   imprisonment.     She has also participated in a meaningful amount of vocational

   programming. Conversely, the defendant incurred a disciplinary sanction during the

   pendency of the instant motion for interfering with taking count.

          On the whole, the SENTRY report is favorable, and the defendant is commended

   for that. The Court finds this fact to be outweighed, however, by the defendant’s personal

   and criminal history. In this case, the defendant was an active participant in a large-scale

   methamphetamine distribution conspiracy for almost two years. [Doc. 204, ¶ 8]. She sold

   methamphetamine and oxycodone from her home.                 [Id., ¶¶ 9-16].      She sold

   methamphetamine “on an almost daily basis from her residence” and had “a steady amount

   of customers.” [Id., ¶¶ 15-16]. She possessed a loaded firearm and was able to travel to a

   nearby town to meet with a methamphetamine supplier. [Id., ¶¶ 14-17]. She maintained

   “an operational video surveillance system to assist and add protection for the drug trade.”

   [Id., ¶ 14]. Without question, the defendant’s crime presented a substantial danger to the

   community, and she was able to engage in her extended misconduct notwithstanding—in

   her own words—being “100% disabled since 1991.” [Doc. 432, ex. 1, p. 6].

          The Court also notes the defendant’s prior convictions for being an accessory after

   the fact to voluntary manslaughter and for being a habitual traffic offender. [Doc. 204, ¶¶

                                               6

Case 2:16-cr-00030-RLJ-MCLC Document 450 Filed 10/30/20 Page 6 of 7 PageID #: 3280
   40-41]. In their own way, each is a serious and dangerous crime. Further, substance abuse

   has been a recurring issue throughout the defendant’s adult life, even after the point that

   she became “100% disabled.” [Id., ¶ 57].

          The defendant’s troubling criminal conduct (much of it, again, occurring after she

   purportedly became 100% disabled) leaves the Court unable to find that she would not pose

   a danger to the safety of another person or the community if released at this time. For this

   reason, the defendant’s motion must be denied.

          3. Section 3553(a) Factors

          The facts underlying a review of the 18 U.S.C. 3553(a) factors in this case are

   essentially the same as those considered in the preceding section of this memorandum. The

   requested sentence reduction in this case would not reflect the seriousness of the offenses

   of conviction, would not promote respect for the law or afford adequate deterrence, and

   would not adequately protect the public from future crimes. See 18 U.S.C. § 3553(a)(2).

   For these additional reasons, the defendant’s compassionate release request must be denied.

                                    III.   CONCLUSION

          Having considered the issues raised by the defendant, individually and in

   combination, the Court concludes that her motion to reduce sentence pursuant to 18 U.S.C.

   § 3582(c)(1)(A)(i) [doc. 429] must be and is DENIED.

               IT IS SO ORDERED.

                                                          ENTER:



                                                                  s/ Leon Jordan
                                                            United States District Judge
                                               7

Case 2:16-cr-00030-RLJ-MCLC Document 450 Filed 10/30/20 Page 7 of 7 PageID #: 3281
